DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9-10, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183.
Regarding Claim 1: Sabini USPN 7112037 discloses the limitations:
A pump (the pump is defined by the sum of its parts) comprising: a pump (10, Figure 1) driven by an electric motor (12, Figure 1, Column 3 Line 39-44); at least one sensor 19 providing at least one output signal (sensor 19 detects a process variable (i.e. pressure), Column 3 Line 40-52, Column 4 Line 31-60); and control electronics of the pump (16,18), the control electronics being connected to the at least one sensor (as the software operates the processor (i.e. element 18) to read and record the process variable detected by the sensor (Column 4 Line 31-Column 5 Line 5), the processor (i.e. element 18) must be connected to the sensor) and configured to detect values of the at least one output signal of the at least one connected sensor (Column 4 Line 60-Column 5 Line 5), in a continuous manner or in temporal intervals (e.g. every 200 rpm). Sabini USPN 7112037 is silent regarding the limitations: after completion of a predefined time, to automatically set a measurement range of the sensor on the basis of a maximum value and a minimum value of the detected values of the output signal and to transmit the measurement range to an electronic control system of the sensor by a control signal, wherein the control electronics are further configured to determine whether to update the measurement range of the sensor after the measurement range is set.
However, Endo USPN 7365452 does disclose the limitations: 
at least one sensor (pressure sensor device 1) providing at least one output signal (analog voltage output from element 8 of sensor 1, abstract, Figure 1); and control electronics (microcomputer 20) connected to the at least one sensor (as shown in Figure 1) and configured to detect values of the at least one output signal of the at least one connected sensor (the sensor senses pressure and outputs a voltage corresponding to the sensed pressure, Column 3 Line 29-32, Column 3 Line 41-44, Column 4 Line 23-Column 5 Line 3), in a continuous manner or in temporal intervals, and after completion of a predefined time (i.e. after completion of the time between t0 and t1 in Figure 3), to automatically set a measurement range of the sensor on the basis of a maximum value and a minimum value of the detected values of the output signal and to transmit the measurement range to an electronic control system of the sensor by a control signal (Column 4 Line 43-60, a maximum value and a minimum value of the detected values, corresponds to a maximum value of the wave form signal during the “before range switching” time period in Figure 3, and a minimum value of the wave form signal during the “before range switching” time period in Figure 3; after the updated range information is determined during the time period between t2 and t3 in Figure 3, range control circuit 7 (i.e. “an electronic control system of the sensor”) receives the updated range information from the control electronics 20 via terminal 8). Endo USPN 7365452 is silent regarding the limitations: wherein the control electronics are further configured to determine whether to update the measurement range of the sensor after the measurement range is set. 
However Hess USPN 9335183 does disclose the limitations:
at least one sensor (2 #1) providing at least one output signal (signal from sensor 2 #1 to control unit 3 via line 7, Column 6 Line 17-36); and
control electronics (3, Column 6 Line 37-48), the control electronics being connected to the at least one sensor (Figure 1) and configured to detect values of the at least one output signal of the at least one connected sensor (i.e. detect values indicated by the “measured parameter” values illustrated in Figure 6), in a continuous manner or in temporal intervals (Column 6 Line 17-24), and to automatically set a measurement range of the sensor (i.e. range between the upper limit and the lower limit illustrated in Figure 6, the initial set range is to the left of interrupt1 in Fig 6) on the basis of one of the detected values being above an upper threshold or below a lower threshold of the detected values of the output signal (Column 7 Line 33-55) and to transmit the measurement range (i.e. transmit from control electronics 3 to sensor 2 #1 via line 7, Column 7 Line 53-Column 8 Line 2, Column 6 Line 52-67) to an electronic control system (4,5) of the sensor (of sensor 2 #1) by a control signal (i.e. by signal which updates the upper threshold register 4 and the lower threshold register 5, Column 6 Line 49-67), wherein the control electronics 3 are configured to determine whether to update the measurement range of the sensor after the measurement range is set (Column 7 Line 33-55, after the initial measurement range is set, at the point of time marked as interupt1 in Figure 6, the sensor value falls below the lower threshold; once control electronics 3 receives this signal it updates the measurement range as is seen to the right of the point of time marked as interupt1 in Figure 6). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor 19 (which senses pressure of centrifugal pump 10) and the control electronics of the pump (16,18) of Sabini USPN 7112037 with the pressure sensor device 1 and microcomputer 20 of Endo USPN 7365452 in order to be able to detect the value of the measured object (i.e. pressure) while the output characteristics (i.e. the range of the sensor) are switched (Column 2 Line 11-25, Abstract); and modify the control electronics of the pump (16,18) of Sabini USPN 7112037 with the sensor range adjustment as taught by Hess USPN 9335183 in order to ensure that that values measured by the sensor stay within the range of the sensor (Column 7 Line 33-55, Abstract).
Regarding Claim 2: Endo USPN 7365452 as modified by Hess USPN 9335183 does disclose the limitations: wherein the control electronics (Endo - 20 | Hess - 3) are configured to automatically examine and adapt the measurement range of the at least one sensor (Endo - Column 4 Line 43-60 | Hess - Column 7 Line 33-55) in predefined time intervals (Endo - predefined time intervals between t1 and t2, t2 and t3, & t3 and t4 in Fig. 3), on the basis of the values which are detected in a time interval (Endo - a time interval between time t0 and t1 in Figure 3, Column 4 Line 43-60).
Regarding Claim 4: Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 does disclose the limitations: wherein the control electronics (Sabini - 16,18 | Endo - 20 | Hess - 3) are configured to register the connected sensor (in the combination of Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 the control electronics are connected to the sensor, such that the control electronics can receive signals from the sensor, therefore since the sensor is connected to the controller, the controller is able to register the connected sensor), automatically (in the combination of Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 every time the controller receives a signal from the sensor it automatically registers the connected sensor).
Regarding Claim 5: Endo USPN 7365452 does disclose the limitations: wherein the control electronics 20 are configured for automatically determining a current measurement range of the sensor (Column 4 Line 9-20, Column 4 Line 45-56).
Regarding Claim 6: Endo USPN 7365452 does disclose the limitations: wherein the control electronics 20 are configured to adapt an amplification of the sensor signal in accordance with the set measurement range (Column 4 Line 1-20 & Figure 2, controller 20 determines which range of the pressure device to us (i.e. L1 or L2), if the range is determined to be L1 binary data 00 is sent from the controller to designate range L1 and the slope θ1 of L1, if the binary data 01 is sent from the controller range L2 is designated and the slope θ2 of L2; thus the controller 20 adapts a slope for the conversion between the output voltage and the pressure (i.e. an amplification of the sensor signal) in accordance with the set measurement range (i.e. in accordance with either L1 or L2)).
Regarding Claim 9: Sabini USPN 7112037 does disclose the limitations: wherein the pump (10, Figure 1) is a centrifugal pump (title, Abstract).
Regarding Claim 10: Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 does disclose the limitations: wherein the control electronics (Sabini - 16,18 | Endo - 20 | Hess - 3) comprises a closed-loop control (Sabini - closed loop control between element 70 and element 76 in Figure 4) and that the sensor (Sabini - 19 | Endo - 1) is provided for detecting a control variable (Sabini - process variable sensor 19 senses at least one pump parameter, the process variable sensor is a pressure sensor Column 3 line 39-52 | Endo - pressure sensor device 1 (Column 3 Line 29-32); the detected control variable is pressure).
Regarding Claim 15: Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 does disclose the limitations: wherein the sensor (Sabini - 19 | Endo - 1 | Hess - 2 #1) is a pressure sensor (Sabini - Column 3 Line 44-52, Column 4 Line 31-58 | Endo - “pressure sensor device” 1 in Figure 1, Column 3 Line 10-14 | Hess - the sensor is any kind of physical sensor Column 3 Line 21-22).
Regarding Claim 17: Sabini USPN 7112037 discloses the limitations:
A pump (the pump is defined by the sum of its parts) comprising: 
a pump (10, Figure 1) driven by an electric motor (12, Figure 1, Column 3 Line 39-44);
a sensor 19 configured to detect a controlled variable and to provide at least one output signal as output (sensor 19 detects a process variable (i.e. pressure), Column 3 Line 40-52, Column 4 Line 31-60);
control electronics of the pump (16,18), the control electronics being configured to be connected to the sensor (as the software operates the processor to read and record the process variable detected by the sensor (Column 4 Line 31-Column 5 Line 5), the processor must be connected to the sensor), the control electronics being further configured to detect at least the at least one output signal continuously or in temporal intervals (e.g. every 200 rpm), wherein the control electronics comprises a closed-loop control (closed loop control between element 70 and element 76 in Figure 4). Sabini USPN 7112037 is silent regarding the limitations: after completion of a predefined time, to automatically set a measurement range of the sensor based on detected maximum and minimum values of the at least one output signal and to transmit the measurement range to an electronic control system of the sensor by a control signal, wherein the closed-loop control is at least configured to determine whether the measurement range is to be changed after the measurement range is set.
However, Endo USPN 7365452 does disclose the limitations: 
a sensor (pressure sensor device 1) configured to detect a controlled variable and to provide at least one output signal as output (analog voltage output from element 8 of sensor 1, abstract, Figure 1);
control electronics (microcomputer 20) configured to be connected to the sensor (as shown in Figure 1), the control electronics being further configured to detect at least the at least one output signal (the sensor senses pressure and outputs a voltage corresponding to the sensed pressure, Column 3 Line 29-32, Column 3 Line 41-44, Column 4 Line 23-Column 5 Line 3) continuously or in temporal intervals, and after completion of a predefined time (i.e. after completion of the time between t0 and t1 in Figure 3), to automatically set a measurement range of the sensor based on detected maximum and minimum values of the at least one output signal and to transmit the measurement range to an electronic control system of the sensor by a control signal (Column 4 Line 43-60, the detected maximum and minimum values corresponds to a maximum value of the wave form signal during the “before range switching” time period in Figure 3, and a minimum value of the wave form signal during the “before range switching” time period in Figure 3; after the updated range information is determined during the time period between t2 and t3 in Figure 3, range control circuit 7 (i.e. “an electronic control system of the sensor”) receives the updated range information from the control electronics 20 via terminal 8). Endo USPN 7365452 is silent regarding the limitations: wherein the closed-loop control is at least configured to determine whether the measurement range is to be changed after the measurement range is set.
However Hess USPN 9335183 does disclose the limitations:
a sensor (2 #1) configured to provide at least one output signal as output (i.e. output signal from sensor 2 #1 to control unit 3 via line 7, Column 6 Line 17-36); and
control electronics (3, Column 6 Line 37-48), the control electronics being connected to the sensor (Figure 1) and configured to detect at least the at least one output signal of the sensor (i.e. detect values indicated by the “measured parameter” values illustrated in Figure 6), continuously or in temporal intervals (Column 6 Line 17-24), to automatically set a measurement range of the sensor (i.e. range between the upper limit and the lower limit illustrated in Figure 6, the initial set range is to the left of interrupt1 in Fig 6) based on the detected values being above an upper threshold or below a lower threshold of the detected values of the output signal (Column 7 Line 33-55) and to transmit the measurement range (i.e. transmit from control electronics 3 to sensor 2 #1 via line 7, Column 7 Line 53-Column 8 Line 2, Column 6 Line 52-67) to an electronic control system (4,5) of the sensor (of sensor 2 #1) by a control signal (i.e. by signal which updates the upper threshold register 4 and the lower threshold register 5, Column 6 Line 49-67), wherein the control electronics comprises a closed-loop control (as seen in Figure 6 and the description of Column 7 Line 33-55, the measurement range changes only when an interrupt signal is received, and the new measurement range is the value of the signal at the time of the interrupt plus/minus a delta value; furthermore the repeatability described in Column 7 Line 33-55 and illustrated in Figure 6, is evidence of closed-loop control), wherein the closed-loop control (Figure 6, Column 7 Line 33-55) is at least configured to (i.e. able to) determine whether the measurement range is to be changed after the measurement range is set (Column 7 Line 33-55, after the initial measurement range is set, at the point of time marked as interupt1 in Figure 6, the sensor value falls below the lower threshold; once control electronics 3 receives this signal it updates the measurement range as is seen to the right of the point of time marked as interupt1 in Figure 6, thus the closed-loop control is able to determine if the measurement range is to be changed after it has been set).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor 19 (which senses pressure of centrifugal pump 10) and the control electronics of the pump (16,18) of Sabini USPN 7112037 with the pressure sensor device 1 and microcomputer 20 of Endo USPN 7365452 in order to be able to detect the value of the measured object (i.e. pressure) while the output characteristics (i.e. the range of the sensor) are switched (Column 2 Line 11-25, Abstract); and modify the control electronics of the pump (16,18) of Sabini USPN 7112037 with the sensor range adjustment as taught by Hess USPN 9335183 in order to ensure that that values measured by the sensor stay within the range of the sensor (Column 7 Line 33-55, Abstract).
Regarding Claim 19: Sabini USPN 7112037 discloses the limitations:
A pump (the pump is defined by the sum of its parts) comprising: 
a pump (10, Figure 1) driven by an electric motor (12, Figure 1, Column 3 Line 39-44);
at least one sensor 19 detecting values (sensor 19 detects values of a process variable (i.e. pressure), Column 3 Line 40-52, Column 4 Line 31-Column 5 Line 5), the at least one sensor providing at least one output signal as an output from the at least one sensor (sensor 19 detects a process variable (i.e. pressure), Column 3 Line 40-52, Column 4 Line 31-60); and
control electronics of the pump (16,18), the control electronics being connected to the at least one sensor (as the software operates the processor to read and record the process variable detected by the sensor (Column 4 Line 31-Column 5 Line 5), the processor must be connected to the sensor) and configured to detect values of the at least one output signal of the at least one connected sensor (Column 4 Line 60-Column 5 Line 5), in a continuous manner or in temporal intervals (e.g. every 200 rpm). Sabini USPN 7112037 is silent regarding the limitations: the values comprising at least maximum and minimum values, the at least one output signal comprising the maximum and minimum values, the control electronics detect the maximum and minimum values, and after completion of a predefined time, to automatically set a measurement range of the sensor based on the maximum and minimum values of the output signal and to transmit the measuring
However, Endo USPN 7365452 does disclose the limitations: 
at least one sensor (pressure sensor device 1) detecting values (the sensor senses pressure and outputs a voltage corresponding to the sensed pressure, Column 3 Line 29-32, Column 3 Line 41-44, Column 4 Line 23-Column 5 Line 3), the values comprising at least maximum and minimum values (Column 4 Line 43-60, a maximum value and a minimum value of the detected values, corresponds to a maximum value of the wave form signal during the “before range switching” time period in Figure 3, and a minimum value of the wave form signal during the “before range switching” time period in Figure 3), the at least one sensor providing at least one output signal as output (Column 4 Line 43-60, additionally as seen in Figure 1 element 8 of the sensor device transmits an output signal to microcomputer 20), the at least one output signal comprising the maximum and minimum values (Column 4 Line 43-60, Figure 3, the maximum value and the minimum value of the detected values, corresponds to the maximum value of the wave form signal during the “before range switching” time period in Figure 3, and the minimum value of the wave form signal during the “before range switching” time period in Figure 3); and
control electronics (microcomputer 20) connected to the at least one sensor (as shown in Figure 1) and configured to detect the maximum and minimum values of the at least one output signal of the at least one connected sensor (the sensor senses pressure and outputs a voltage corresponding to the sensed pressure, Column 3 Line 29-32, Column 3 Line 41-44, Column 4 Line 23-Column 5 Line 3, Column 4 Line 43-60), in a continuous manner or in temporal intervals, and after completion of a predefined time (i.e. after completion of the time between t0 and t1 in Figure 3), to automatically set a measurement range of the sensor based on the maximum and minimum values of the output signal and to transmit the measuring range to an electronic control system of the sensor by a control signal (Column 4 Line 43-60; after the updated range information is determined during the time period between t2 and t3 in Figure 3, range control circuit 7 (i.e. “an electronic control system of the sensor”) receives the updated range information from the control electronics 20 via terminal 8). Endo USPN 7365452 is silent regarding the limitations: wherein the control electronics are configured to determine whether to update the measurement range of the sensor after the measurement range is set.
However Hess USPN 9335183 does disclose the limitations:
at least one sensor (2 #1) providing at least one output signal (signal from sensor 2 #1 to control unit 3 via line 7, Column 6 Line 17-36); and
control electronics (3, Column 6 Line 37-48), the control electronics being connected to the at least one sensor (Figure 1) and configured to detect values of the at least one output signal of the at least one connected sensor (i.e. detect values indicated by the “measured parameter” values illustrated in Figure 6), in a continuous manner or in temporal intervals (Column 6 Line 17-24), and to automatically set a measurement range of the sensor (i.e. range between the upper limit and the lower limit illustrated in Figure 6, the initial set range is to the left of interrupt1 in Fig 6) on the basis of one of the detected values being above an upper threshold or below a lower threshold of the detected values of the output signal (Column 7 Line 33-55) and to transmit the measurement range (i.e. transmit from control electronics 3 to sensor 2 #1 via line 7, Column 7 Line 53-Column 8 Line 2, Column 6 Line 52-67) to an electronic control system (4,5) of the sensor (of sensor 2 #1) by a control signal (i.e. by signal which updates the upper threshold register 4 and the lower threshold register 5, Column 6 Line 49-67), wherein the control electronics 3 are configured to determine whether to update the measurement range of the sensor after the measurement range is set (Column 7 Line 33-55, after the initial measurement range is set, at the point of time marked as interupt1 in Figure 6, the sensor value falls below the lower threshold; once control electronics 3 receives this signal it updates the measurement range as is seen to the right of the point of time marked as interupt1 in Figure 6).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor 19 (which senses pressure of centrifugal pump 10) and the control electronics of the pump (16,18) of Sabini USPN 7112037 with the pressure sensor device 1 and microcomputer 20 of Endo USPN 7365452 in order to be able to detect the value of the measured object (i.e. pressure) while the output characteristics (i.e. the range of the sensor) are switched (Column 2 Line 11-25, Abstract); and modify the control electronics of the pump (16,18) of Sabini USPN 7112037 with the sensor range adjustment as taught by Hess USPN 9335183 in order to ensure that that values measured by the sensor stay within the range of the sensor (Column 7 Line 33-55, Abstract).
Regarding Claim 20: Endo USPN 7365452 does disclose the limitations: wherein the control electronics 20 are configured to automatically examine and adapt the measurement range of the at least one sensor (Column 4 Line 43-60) in predefined time intervals (i.e. predefined time intervals between t1 and t2, t2 and t3, & t3 and t4 in Fig. 3), on the basis of the values which are detected in a time interval (i.e. a time interval between time t0 and t1 in Figure 3, Column 4 Line 43-60).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 as applied to claim 1 above, and further in view of Kalavsky USPN 7819640.
Regarding Claim 18: Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Sabini USPN 7112037 discloses that the pump is a centrifugal pump (Title, Abstract). Sabini USPN 7112037 is silent regarding the limitations: wherein the pump is a wet-running pump. 
However Kalavsky USPN 7819640 does disclose the limitations: a pump (1, Figure 1-2, Column 2 Line 40-52), wherein the pump is a wet running pump (Abstract, Column 2 Line 41-Column 3 Line 26). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 12, and housing 11 in the centrifugal pump 10 of Sabini USPN 711203 with the housing of pump 1 that forms an integral pump chamber 4 whose interior contains a rotor 5 with the impeller 6, the impeller being integrally formed on the rotor 5 (Column 2 Line 40-47), where the magnets 20 of the rotor 5 are encased in plastic (Column 3 Line 9-16), and a stator 21 of the motor is arranged outside of a pot like shield 3 to drive the internal rotor (Column 4 Line 17-26, Figure 1) of Kalavsky USPN 7819640 in order to allow the pumping chamber to be continuously cleaned out during the pumping process so as to prevent contamination of the pumped fluid (Abstract).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 as applied to claim 1 above, and further in view of Loebs US 2014/0314062.
Regarding Claim 11: Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Sabini USPN 7112037 is silent regarding the limitations: wherein the control electronics are configured for the wireless input of sensor parameters of the at least one sensor. 
However Loebs US 2014/0314062 does disclose the limitations:
a sensor (400,440,¶0062-¶0066, pressure sensor ¶0088-¶0089, flow sensor ¶0092-¶0093);
control electronics (300,130, ¶0056-¶0059, ¶0022-¶0024)
wherein the control electronics (300,130) are configured for wireless input of sensor parameters (the control electronics are connected wirelessly to the mesh network (e.g. pressure sensor 400,440), ¶0056-¶0057, ¶0042, ¶0022). 
Hence it would have been obvious to one of ordinary skill in the art to modify the control electronics (16,18) and the pressure sensor 19 of Sabini USPN 7112037 with the control electronics (300,130) and sensor (400,440) of Loebs US 2014/0314062 in order to wirelessly transmit information between the control electronics and the sensor(s) in the fluid (i.e. aquatic) system.
Regarding Claim 12: Sabini USPN 7112037 as modified by Endo USPN 7365452, Hess USPN 9335183, and Loebs US 2014/0314062 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 11. Further Loebs US 2014/0314062 does disclose the limitations: wherein the control electronics (300,130) comprise means for wireless data communication (135, Wi-Fi or Bluetooth, ¶0056) and can be set by way of a wirelessly connected input appliance (¶0055-¶0056, can be set with mobile device 270).
Regarding Claim 13: Sabini USPN 7112037 as modified by Endo USPN 7365452, Hess USPN 9335183, and Loebs US 2014/0314062 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Further Sabini USPN 7112037 as modified by Loebs US 2014/0314062 does disclose the limitations: wherein the input appliance (Loebs - 270) is a smartphone (Loebs - ¶0208 states that the VERV software includes native control apps for mobile device platforms such as iOS and Android, thus in this context the mobile device 270 is a smartphone), on which a software program is installed (Loebs - an app, ¶0055-¶0056), via which a data communication (Loebs - Wi-Fi or Bluetooth communication, ¶0053-¶0061) with the control electronics of the pump is effected (Sabini - 16,18 | Loebs - 300,130).
Regarding Claim 14: Sabini USPN 7112037 as modified by Endo USPN 7365452, Hess USPN 9335183, and Loebs US 2014/0314062 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 13. Further Loebs US 2014/0314062 does disclose the limitations: wherein the software program (the app) comprises a dialogue query for input of data concerning a facility (= wizard, the VERV system is setup using a menu-driven wizard interface, ¶0319-¶0322, the app is operated on the users mobile device 270, ¶0055-¶0056, the setup collects node and equipment information ¶0321, such as the node and equipment information for air nodes (400,440, ¶0062-¶0066) for the pressure sensor ¶0088-¶0089 and/or the flow sensor ¶0092-¶0093), said data being necessary for the operation of the sensor (in order for the app to interact with the sensor (e.g. the pressure or flow sensor), the app needs information (e.g. the node and equipment information) of the respective sensor, in order to convey the information collected by the sensor in an intelligible way to the user).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 as applied to claim 1 above, and further in view of Makino USPN 6826503.
Regarding Claim 7: Sabini USPN 7112037 as modified by of Endo USPN 7365452 and Hess USPN 9335183 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Endo USPN 7365452 is silent regarding the limitations: wherein the control electronics are configured to adapt an offset of the sensor signal in accordance with the set measurement range. 
However Makino USPN 6826503 does disclose the limitations: 
at least one sensor (10, pressure detection equipment Column 3 Line 54-63) providing at least one output signal (signal from sensor signal terminal 10f to signal terminal 30f of ECU 30, Column 3 Line 54-63, Column 4 Line 53-67); and
control electronics (30, Column 3 Line 58-63), the control electronics being connected to the at least one sensor (Figure 1, Column 3 Line 58-63) and configured to detect values of the at least one output signal of the at least one connected sensor (i.e. detect values of the pressure by adding the offset adjustment voltage to the final output voltage Column 5 Line 26-39), and to set a measurement range of the sensor (Column 4 Line 1-10) wherein the control electronics 30 are configured to adapt an offset of the sensor signal in accordance with the set measurement range (Column 4 Line 11-Column 5 Line 55, Figures 1-3B)
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor device 1 and microcomputer 20 of Endo USPN 7365452 with the pressure sensor device 10 and ECU 30 of Makino USPN 6826503 in order to detect a wide range of pressure without decreasing the detection accuracy (Column 5 Line 44-55).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabini USPN 7112037 in view of Endo USPN 7365452 and Hess USPN 9335183 as applied to claim 2 above, and further in view of McIntyre US 2014/0245825.
Regarding Claim 3: Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Sabini USPN 7112037 as modified by Endo USPN 7365452 and Hess USPN 9335183 is silent regarding the limitations: wherein the control electronics are configured to carry out another setting of the measurement range, when the values detected in a preceding time interval lie at a lower limit of the set measurement range or lie at an upper limit of the set measurement range, for a summed time duration of more than 5% to 25% of the time interval. 
However McIntyre US 2014/0245825 does disclose the limitations: 
a pressure sensor (30, ¶0013-¶0014),
control electronics (26,28) connected to the pressure sensor (connected via circuit board 24, ¶0013, Figure 2), and configured to detect values from the pressure sensor (¶0014) in time intervals (i.e. 32 second intervals, ¶0022), 
wherein the control electronics (26,28 in unit 14) are configured to carry out a recalibration (i.e. another setting) of the measurement range (i.e. switching from the first pressure range to the second pressure range or switching from the second pressure range to the first pressure range) when the pressure values detected in a preceding time interval lie at a lower limit of the set measurement range (i.e. within or below a lower pressure range ¶0022 for at least 32 seconds) or lie at an upper limit of the set measurement range (i.e. when the pressure values detected are within a higher pressure range ¶0022 for at least 16 seconds), for a summed time duration of more than 5% to 25% of the time interval (in one example, it is for more than 50% of the time interval, in the other example it is for 100% of the time interval, both of these examples are more than 5% to 25% of the time interval). 
Hence it would have been obvious to one of ordinary skill in the art to modify the control electronics (16,18) of Sabini USPN 7112037 with the pressure range adjustment logic in control electronics (26,28) of McIntyre US 2014/0245825 in order to reduce false readings of the pressure sensor (¶0022).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746